                     MOTT & GENDRON LAW
 ______________ Attorneys and Counselors at Law___________
        Board Certified in Consumer Bankruptcy Law - American Board of Certification
              125 STATE STREET, HARRISBURG, PENNSYLVANIA 17101
                           Website: http://www.mottgendronlaw.com


Dorothy L. Mott, Esquire                                                      Telephone: (717) 232-6650
Kara K. Gendron, Esquire                                                           Fax: (717) 232-0477


November 14, 2018

MIDDLE DISTRICT OF PENNSYLVANIA
US BANKRUPTCY COURT
228 WALNUT STREET, RM 320
HARRISBURG, PA 17101

Re: Lionel Brian Dolphin
    Bankruptcy No:1:18-bk-03647

TO THE CLERK OF THE UNITED STATES BANKRUPTCY COURT:

Please change the address of the creditor listed below for the above-referenced client from:

STONE GATE MORTGAGE
157 SOUTH MAIN STREET
MANSFIELD, OH 44902

to:

STONE GATE MORTGAGE
C/O HOME POINT FINANCIAL CORP
11511 LUNA RD STE 300
FARMERS BRANCH, TX 75234


Please remove old address from mailing matrix.


Thank you for your attention to this matter.

Sincerely,

/s/Edith Warfel
Edith Warfel, Secretary to
Dorothy L. Mott, Attorney at Law




Case 1:18-bk-03647-HWV            Doc 27 Filed 11/14/18 Entered 11/14/18 15:11:14                 Desc
                                  Main Document     Page 1 of 1
